Case 1:18-cv-00427-JJM-LDA Document 36-4 Filed 07/15/19 Page 1 of 3 PagelD #: 609

EXHIBIT D
Case 1:18-cv-00427-JJM-LDA Document 36-4 Filed 07/15/19 Page 2 of 3 PagelD #: 610

Bodurtha, Samuel C.

From: John on behalf of John <jbelaw@aol.com>
Sent: Wednesday, February 10, 2016 12:34 PM
To: Sue Cody; Bodurtha, Samuel C.

Cc: John S. McNicholas

Subject: Re: Caito FDCPA letter

Judge Stern appointed a Temporary Receiver in case number WC 16-0061

Please cancel sale and do not proceed with any additional ads or public proclamation as the order
precludes this

I will send a copy of the order

William Delaney is the receiver

John Ennis
Sent from my iPhone

On Jan 15, 2016, at 11:19 AM, Sue Cody
<scody@kordeassoc.com<mailto:scody@kordeassoc.com>> wrote:

Hello
I sent you a debt validation response yesterday by Federal Express for your receipt today.

According to Ocwen the loan modification application is facially incomplete. Since the application was
received less than 45 days before the scheduled auction and is incomplete we are not prevented from
moving forward with the foreclosure at this time.

Best regards, Sue Cody

Sue Cody

Partner

P: 978-256-1500 ext. 323

F: 978-256-5826
scody@kordeassoc.com<mailto:scody@kordeassoc.com> |
www.kordeassoc.com<http://www.kordeassoc.com>

Korde & Associates, P.C. | 321 Billerica Road, Suite 210 | Chelmsford, MA 01824

A portion of our practice involves the collection of debts. Pursuant to the Fair Debt Collection Practices Act,
you are advised this office may be attempting to collect a debt against you and any information obtained
will be used for that purpose.

From: jbelaw [mailto:jbelaw@aol.com]

Sent: Friday, January 15, 2016 9:51 AM

To: jbelaw@aol.com<mailto:jbelaw@aol.com>; Sue Cody; John S. McNicholas

Subject: Re: Caito FDCPA letter

Please advise if you have scheduled an advertisement for this property starting January 20, 2016. You
have not responded to the FDCPA letter sent to you. Please advise as today is the last day that this ad can
be pulled from publication due to the Monday holiday

John Ennis
Case 1:18-cv-00427-JJM-LDA Document 36-4 Filed 07/15/19 Page 3 of 3 PagelD #: 611

wane Original Message-----

From: jbelaw <jbelaw@aol.com<mailto:jbelaw@aol.com>>

To: jbelaw <jbelaw@aol.com<mailto:jbelaw@aol.com>>; scody
<scody@kordeassoc.com<mailto:scody@kordeassoc.com>>

Sent: Thu, Jan 14, 2016 11:45 am

Subject: Re: Caito FDCPA letter

Please advise as to whether you will be commencing advertising. The client has filed a complete loss
mitigation package.

John Ennis

coon Original Message-----

From: jbelaw <jbelaw@aol.com<mailto:jbelaw@aol.com>>

To: scody <scody@kordeassoc.com<mailto:scody@kordeassoc.com>>

Sent: Mon, Jan 11, 2016 9:42 pm

Subject: Caito FDCPA letter

Please acknowledge that you are not advertising this sale and will respond to this FDCPA letter

John Ennis
